1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARTER MATTOON, et al.,                            CASE NO. 19cv1721-LAB (AHG)

12                                      Plaintiffs,
                                                        ORDER GRANTING JOINT MOTION TO
                          vs.                           REMAND [Dkt. 4]
13
14   CHILDREN’S CHOICE LEARNING
     CONNECTION, INC., a California
15   corporation, et al.,

16                                   Defendants.

17         Defendants removed this case from San Diego County Superior Court on September
18   9, 2019. Having since settled the underlying dispute, the parties now jointly move to remand
19   the case to state court where they plan to pursue a Minor’s Compromise of the settlement.
20   Dkt. 4. The parties’ motion is GRANTED and this case is REMANDED to San Diego County
21   Superior Court. The Clerk is directed to close the case.
22         IT IS SO ORDERED.
23   Dated: September 19, 2019
24                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
25
26
27
28



                                                -1-
